___________

                             No. 96-2198
                             ___________

Paul Everett Williams,           *
                                 *
          Appellant,             *
                                 *
     v.                          * Appeal from the United States
                                 * District Court for the
Randy Mobley, Classification     * Western District of Missouri.
Caseworker; Dennis Stuecken,     *
Classification Caseworker,       *        [UNPUBLISHED]
                                 *
          Appellees.             *
                           ___________

                  Submitted:    November 29, 1996

                         Filed: December 12, 1996
                              ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


     Paul Everett Williams appeals from the district court's1 order
granting summary judgment to defendants in this 42 U.S.C. § 1983
action.   Having carefully reviewed the record and the parties'
briefs, we affirm for the reasons stated in the Magistrate Judge's
report and recommendations. See 8th Cir. R. 47B.




     1
      The HONORABLE SCOTT O. WRIGHT, United States District Judge
for the Western District of Missouri, adopting the report and
recommendations of the HONORABLE WILLIAM A. KNOX, United States
Magistrate Judge for the Western District of Missouri.
A true copy.


     Attest:


          CLERK,   U.S.   COURT   OF   APPEALS,   EIGHTH   CIRCUIT.




                            -2-